DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.

Claims
Claims 1, 8, and 10 have been amended. Claims 1-20 are rejected and pending in the application. 

Response to Arguments
Applicant Argues 
Specifically, Gouyet does not disclose or suggest the semantic analysis
comprising using a word sense disambiguation technique on the scraped content, as required by claims 1, 8 and 15. This deficiency of Gouyet is not cured by Park or Roe, alone or in combination.


Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2013/0173574) in view of Gouyet et al. (U.S. Patent Application Publication 2013/0046747; hereinafter: Gouyet) and further in view of Bordino et al. (U.S. Patent Application Publication 2015/0052126; hereinafter: Bordino) and further in view of Roe et al. (U.S. Patent Application Publication 2015/0088846).

Regarding claim 1, Park et al. discloses a computer-implemented method for improving search engine ranking of a landing page, comprising:
receiving, at a user interface, a primary keyword associated with a targeted landing page of a primary entity (the computer implemented method, may require that a sample of the top key words driving traffic to a website be obtained, from which a selected keyword is designated, Park et al. [0025]; the “selected keyword” is the “primary keyword” and the “targeted landing page” is “driving traffic to a website” because the keyword is associated with the website);
transmitting the primary keyword to a search engine (for the portion of visitors who are referred to a website through a search engine utilizing secured search, an entity associated with the website (including the website proprietor, webmaster, SEO manger, or the like) may be able to determine that the visitor came through a keyword search … a keyword may be any input used by a search engine to develop a search result webpage or list based on that keyword, Park et al. [0022]);
receiving a search engine results page from the search engine (a keyword may be any input used by a search engine to develop a search result webpage or list based on that keyword, Park et al. [0022]);
using the search engine results page to identify landing pages of one or more third-party entities having a higher rank than the targeted landing page (the deep index engine 108 is configured to use identified search terms related to one or more webpages of the website in order to perform a search of the network to identify ranking of webpages in the website … the deep index engine 108 may be further configured to score the results of the search network with respect to the webpages of the website … this score may include a rank or position at which a particular webpage is displayed within the search results with regard to a keyword or keyword combination, Park et al. [0033]; although there’s no explicit recitation of identifying the higher ranked landing pages, it is inherent in this ranking system because it displays the rank of a “particular webpage” (i.e. the targeted landing page) within a group of search results, so it would be possible to identify the subset of search results with a higher rank); and
identifying one or more secondary keywords semantically related to the primary keyword on one or more higher-ranking landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website. In some embodiments, these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]).
However, Park et al. fails to teach the limitation of 
wherein the identifying includes scraping the one or more higher-ranking landing pages of the one or more third-party entities, and 
executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third party entities to identify one or more secondary keywords semantically related to the primary keyword, the semantic analysis comprising using a word sense disambiguation technique on the scraped content; and 
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

However, Gouyet discloses wherein the identifying includes scraping the one or more higher-ranking landing pages of the one or more third-party entities (paragraph[0027], “The determination module can be configured to crawl a website to identify SEO data, such as but not limited to keywords and search engine results, and can process the SEO data to identify how the different webpages of a website rank with respect to each other and with respect to keywords or other SEO data….etc.”), and 
executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third party entities to identify one or more secondary keywords semantically related to the primary keywords, (paragraph[0073], “In some embodiments, the method can include analyzing one or more keywords or keyword combinations for two or more different webpages. The data obtained in the analysis can then be used for determining an overlap of the one or more keywords or keyword combinations for two or more different webpages…etc.”); 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park et al. with the features taught by Gouyet to optimize a company’s search engine results so that the individual webpages within a site can be provided in website lists in accordance with preference by the company as well as for increasing business and sales (Gouyet: paragraph[0003]). 

However, Park et al. and Gouyet do not appear to explicitly teach the limitation of 
the semantic analysis comprising using a word sense disambiguation technique on the scraped content  
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

However, Bardino teaches the semantic analysis comprising using a word sense disambiguation technique on the scraped content (paragraph[0036], “ Word sense disambiguation determines the correct interpretation of any such sentence, thus linking it to the actual concept it represents. In one embodiment, the server 130 performs the sense disambiguation task by linking phrases extracted from a CC segment to Wikipedia articles. An entity as used herein is any concept (e.g., person, place, and/or event) that is defined and described in an online knowledge-based web site or page, such as in a Wikipedia page…etc.”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Gouyet and Park et al. with the features taught by Bardino as the inclusion of the disambiguation word sense module into the search engine to display recommending web content on a second screen to users (Bardino: paragraph[0003]).

However, Park et al., Bardino, and Gouyet do not appear to explicitly teach the limitation of 
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

Roe et al. teaches the limitation of:
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine (related keywords 303 are preferably selected on the bases that if the related keyword 103 were incorporated into the website, the related keyword 103 would help a search engine correctly categorize the website 103 and/or possibly rank the website 103 higher than if the website 103 did not have the related keyword 303 incorporated, Roe et al. [0025]; the “related keyword” is the “secondary keyword” that would increase the ranking of the website (i.e. targeted landing page) if included).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Bardino, Gouyet, and Park et al. with the features taught by Roe et al. as the inclusion of the secondary keyword into the search engine can help narrow down the search results, filtering out websites that may have been irrelevant and presenting the targeted website as a search result closer to the top.

Regarding claim 2, the combination of Park et al., Bardino, Gouyet, and Roe et al., hereinafter Park-Bardino-Gouyet-Roe, discloses all the features with respect to claim 1 as outlined above.  Further, Park-Bardino, and Gouyet-Roe teaches that the computer-implemented method comprises:
adding a secondary keyword of the one or more secondary keywords to the targeted landing page if inclusion of the secondary keyword in the targeted landing webpage meets one or more predetermined criterion (Search Engine Optimization (SEO) is the process of analyzing search engines and their algorithms to identify the factors used by the search engine to determine website 103 relevancy, and using those factors to improve a website's 103 ranking, and therefore obtain a more prominent placement on the search engine results webpage, Roe et al. [0019]; the “factors” are the “predetermined criterion” for determining the process of improving the website’s (i.e. targeted landing webpage) ranking such as including the secondary keyword) indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine (optimizing a website 103 for improved SEO ranking may include editing its content, HTML, metadata, and/or associated code to increase its relevance to specific keywords, Roe et al. [0019]; the function of “editing content of a website” is synonymous to “including the secondary keyword in the targeted landing page”).

Regarding claim 3, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 1 as outlined above.  Further, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 2 as outlined above.  Park-Bardino-Gouyet-Roe also teaches that wherein
a secondary keyword of the one or more secondary keywords is automatically (the keyword may be selected … automatically for every keyword listed in the keywords determined (block 220 of Fig. 2A) in the method 212 of Fig. 2A, Park et al. [0050]) added to the targeted landing page if inclusion of the secondary keyword in the targeted landing page meets one or more predetermined criterion (Search Engine Optimization (SEO) is the process of analyzing search engines and their algorithms to identify the factors used by the search engine to determine website 103 relevancy, and using those factors to improve a website's 103 ranking, and therefore obtain a more prominent placement on the search engine results webpage, Roe et al. [0019]; the “factors” are the “predetermined criterion” for determining the process of improving the website’s (i.e. targeted landing webpage) ranking such as including the secondary keyword) indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine (optimizing a website 103 for improved SEO ranking may include editing its content, HTML, metadata, and/or associated code to increase its relevance to specific keywords, Roe et al. [0019]; the function of “editing content of a website” is synonymous to “including the secondary keyword in the targeted landing page”).

Regarding claim 4, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 1 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “targeted landing page”);
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “landing pages of the one or more third-party entities”); and
processing the secondary keyword as having a higher confidence criterion when Z1 < Z2 (based on the data from the user-defined template traffic, the estimated visit module 170 can multiply the number of estimated visits based on a sampling of keywords appearing at a higher frequency within the webpage, or groups of webpages, by the CTR to determine an estimated number of visits to the website that result from secured searches of the keyword … the sampling of keywords may be used by the ranking module 160 to determine the rank or position of the entity's website for the sampling of keywords, Park et al. [0043]; although there is no explicit recitation of a comparison of frequencies, it is inherent because a ranking system of a website based on keywords is taught so the ranks can be compared to determine if the website should include more of the secondary keyword throughout the content to increase ranking (see Roe et al. [0025] for teaching the inclusion of the secondary keyword to increase the targeted landing page ranking)).

Regarding claim 8, Park et al. discloses a system comprising:
a processor (the computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device, Park et al. [0068]);
a data bus coupled to the processor (a memory bus 308 may be used for communicating between processor 304 and system memory 306, Park et al. [0073]); and
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium, Park et al. [0068]) and configured for:
receiving, at a user interface, a primary keyword associated with a targeted landing page of a primary entity (the computer implemented method, may require that a sample of the top key words driving traffic to a website be obtained, from which a selected keyword is designated, Park et al. [0025]; the “selected keyword” is the “primary keyword” and the “targeted landing page” is “driving traffic to a website” because the keyword is associated with the website);
transmitting the primary keyword to a search engine (for the portion of visitors who are referred to a website through a search engine utilizing secured search, an entity associated with the website (including the website proprietor, webmaster, SEO manger, or the like) may be able to determine that the visitor came through a keyword search … a keyword may be any input used by a search engine to develop a search result webpage or list based on that keyword, Park et al. [0022]);
receiving a search engine results page from the search engine (a keyword may be any input used by a search engine to develop a search result webpage or list based on that keyword, Park et al. [0022]);
using the search engine results page to identify landing pages of one or more third-party entities having a higher rank than the targeted landing page (the deep index engine 108 is configured to use identified search terms related to one or more webpages of the website in order to perform a search of the network to identify ranking of webpages in the website … the deep index engine 108 may be further configured to score the results of the search network with respect to the webpages of the website … this score may include a rank or position at which a particular webpage is displayed within the search results with regard to a keyword or keyword combination, Park et al. [0033]; although there’s no explicit recitation of identifying the higher ranked landing pages, it is inherent in this ranking system because it displays the rank of a “particular webpage” (i.e. the targeted landing page) within a group of search results, so it would be possible to identify the subset of search results with a higher rank); and
identifying one or more secondary keywords semantically related to the primary keyword on one or more higher-rankings landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website. In some embodiments, these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]).

However, Park et al. fails to teach the limitation of wherein the identifying includes scraping the one or more higher-ranking landing pages of the one or more third-party entities, and 
executing a semantic analysis on scraped content of the one or more higher-rankings landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword, the semantic analysis comprising using a word sense disambiguation technique on the scraped content; 
determining whether inclusion of the one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

However, Gouyet discloses wherein the identifying includes scraping the one or more higher-ranking landing pages of the one or more third-party entities(paragraph[0027], “The determination module can be configured to crawl a website to identify SEO data, such as but not limited to keywords and search engine results, and can process the SEO data to identify how the different webpages of a website rank with respect to each other and with respect to keywords or other SEO data….etc.”), and 
executing a semantic analysis on scraped content of the one or more higher-rankings landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword (paragraph[0073], “In some embodiments, the method can include analyzing one or more keywords or keyword combinations for two or more different webpages. The data obtained in the analysis can then be used for determining an overlap of the one or more keywords or keyword combinations for two or more different webpages…etc.”); 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park et al. with the features taught by Gouyet to optimize a company’s search engine results so that the individual webpages within a site can be provided in website lists in accordance with preference by the company as well as for increasing business and sales (Gouyet: paragraph[0003]). 

However, Park et al. and Gouyet do not appear to explicitly teach the limitation of 
the semantic analysis comprising using a word sense disambiguation technique on the scraped content; 
determining whether inclusion of the one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

However, Bardino teaches the semantic analysis comprising using a word sense disambiguation technique on the scraped content (paragraph[0036], “ Word sense disambiguation determines the correct interpretation of any such sentence, thus linking it to the actual concept it represents. In one embodiment, the server 130 performs the sense disambiguation task by linking phrases extracted from a CC segment to Wikipedia articles. An entity as used herein is any concept (e.g., person, place, and/or event) that is defined and described in an online knowledge-based web site or page, such as in a Wikipedia page…etc.”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Gouyet and Park et al. with the features taught by Bardino as the inclusion of the disambiguation word sense module into the search engine to display recommending web content on a second screen to users (Bardino: paragraph[0003]).

However, Park et al., Bardino, and Gouyet do not appear to explicitly teach the limitation of 
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

Roe et al. teaches the limitation of:
determining whether inclusion of the one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine (related keywords 303 are preferably selected on the bases that if the related keyword 103 were incorporated into the website, the related keyword 103 would help a search engine correctly categorize the website 103 and/or possibly rank the website 103 higher than if the website 103 did not have the related keyword 303 incorporated, Roe et al. [0025]; the “related keyword” is the “secondary keyword” that would increase the ranking of the website (i.e. targeted landing page) if included).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Bardino, Gouyet, and Park et al. with the features taught by Roe et al. as the inclusion of the secondary keyword into the search engine can help narrow down the search results, filtering out websites that may have been irrelevant and presenting the targeted website as a search result closer to the top.

Regarding claim 9, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 8 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that the instructions are configured for:
adding a secondary keyword of the one or more secondary keywords to the targeted landing page if inclusion of the secondary keyword in the targeted landing webpage meets one or more predetermined criterion (Search Engine Optimization (SEO) is the process of analyzing search engines and their algorithms to identify the factors used by the search engine to determine website 103 relevancy, and using those factors to improve a website's 103 ranking, and therefore obtain a more prominent placement on the search engine results webpage, Roe et al. [0019]; the “factors” are the “predetermined criterion” for determining the process of improving the website’s (i.e. targeted landing webpage) ranking such as including the secondary keyword) indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine (optimizing a website 103 for improved SEO ranking may include editing its content, HTML, metadata, and/or associated code to increase its relevance to specific keywords, Roe et al. [0019]; the function of “editing content of a website” is synonymous to “including the secondary keyword in the targeted landing page”).

Regarding claim 10, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 8 as outlined above.  Further, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 9 as outlined above.  Park-Roe also teaches that wherein
a secondary keyword of the one or more secondary keywords is automatically (the keyword may be selected … automatically for every keyword listed in the keywords determined (block 220 of Fig. 2A) in the method 212 of Fig. 2A, Park et al. [0050]) added to the targeted landing page if inclusion of the secondary keyword in the targeted landing page meets one or more predetermined criterion (Search Engine Optimization (SEO) is the process of analyzing search engines and their algorithms to identify the factors used by the search engine to determine website 103 relevancy, and using those factors to improve a website's 103 ranking, and therefore obtain a more prominent placement on the search engine results webpage, Roe et al. [0019]; the “factors” are the “predetermined criterion” for determining the process of improving the website’s (i.e. targeted landing webpage) ranking such as including the secondary keyword) indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine (optimizing a website 103 for improved SEO ranking may include editing its content, HTML, metadata, and/or associated code to increase its relevance to specific keywords, Roe et al. [0019]; the function of “editing content of a website” is synonymous to “including the secondary keyword in the targeted landing page”).

Regarding claim 11, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 8 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “targeted landing page”);
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “landing pages of the one or more third-party entities”); and
processing the secondary keyword as having a higher confidence criterion when Z1 < Z2 (based on the data from the user-defined template traffic, the estimated visit module 170 can multiply the number of estimated visits based on a sampling of keywords appearing at a higher frequency within the webpage, or groups of webpages, by the CTR to determine an estimated number of visits to the website that result from secured searches of the keyword … the sampling of keywords may be used by the ranking module 160 to determine the rank or position of the entity's website for the sampling of keywords, Park et al. [0043]; although there is no explicit recitation of a comparison of frequencies, it is inherent because a ranking system of a website based on keywords is taught so the ranks can be compared to determine if the website should include more of the secondary keyword throughout the content to increase ranking (see Roe et al. [0025] for teaching the inclusion of the secondary keyword to increase the targeted landing page ranking)).

Regarding claim 15, Park et al. discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:
receiving, at a user interface, a primary keyword associated with a targeted landing page of a primary entity (the computer implemented method, may require that a sample of the top key words driving traffic to a website be obtained, from which a selected keyword is designated, Park et al. [0025]; the “selected keyword” is the “primary keyword” and the “targeted landing page” is “driving traffic to a website” because the keyword is associated with the website);
transmitting the primary keyword to a search engine (for the portion of visitors who are referred to a website through a search engine utilizing secured search, an entity associated with the website (including the website proprietor, webmaster, SEO manger, or the like) may be able to determine that the visitor came through a keyword search … a keyword may be any input used by a search engine to develop a search result webpage or list based on that keyword, Park et al. [0022]);
receiving a search engine results page from the search engine (a keyword may be any input used by a search engine to develop a search result webpage or list based on that keyword, Park et al. [0022]);
using the search engine results page to identify landing pages of one or more third-party entities having a higher rank than the targeted landing page (the deep index engine 108 is configured to use identified search terms related to one or more webpages of the website in order to perform a search of the network to identify ranking of webpages in the website … the deep index engine 108 may be further configured to score the results of the search network with respect to the webpages of the website … this score may include a rank or position at which a particular webpage is displayed within the search results with regard to a keyword or keyword combination, Park et al. [0033]; although there’s no explicit recitation of identifying the higher ranked landing pages, it is inherent in this ranking system because it displays the rank of a “particular webpage” (i.e. the targeted landing page) within a group of search results, so it would be possible to identify the subset of search results with a higher rank); and
identifying one or more secondary keywords semantically related to the primary keyword on one or more of higher-ranking landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website. In some embodiments, these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]).
However, Park et al. fails to teach the limitation of 
wherein the identifying includes scraping the one or more higher-ranking landing pages of the one or more third-party entities, and 
executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword, the semantic analysis comprising using a word sense disambiguation technique on the scraped content; and 
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

However, Gouyet discloses wherein the identifying includes 
wherein the identifying includes scraping the one or more higher-ranking landing pages of the one or more third-party entities (paragraph[0027], “The determination module can be configured to crawl a website to identify SEO data, such as but not limited to keywords and search engine results, and can process the SEO data to identify how the different webpages of a website rank with respect to each other and with respect to keywords or other SEO data….etc.”), and 
executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword(paragraph[0073], “In some embodiments, the method can include analyzing one or more keywords or keyword combinations for two or more different webpages. The data obtained in the analysis can then be used for determining an overlap of the one or more keywords or keyword combinations for two or more different webpages…etc.”); 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park et al. with the features taught by Gouyet to optimize a company’s search engine results so that the individual webpages within a site can be provided in website lists in accordance with preference by the company as well as for increasing business and sales (Gouyet: paragraph[0003]). 

However, Park et al. and Gouyet do not appear to explicitly teach the limitation of the semantic analysis comprising using a word sense disambiguation technique on the scraped content; and 
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.

However, Bardino teaches the semantic analysis comprising using a word sense disambiguation technique on the scraped content (paragraph[0036], “ Word sense disambiguation determines the correct interpretation of any such sentence, thus linking it to the actual concept it represents. In one embodiment, the server 130 performs the sense disambiguation task by linking phrases extracted from a CC segment to Wikipedia articles. An entity as used herein is any concept (e.g., person, place, and/or event) that is defined and described in an online knowledge-based web site or page, such as in a Wikipedia page…etc.”). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Gouyet and Park et al. with the features taught by Bardino as the inclusion of the disambiguation word sense module into the search engine to display recommending web content on a second screen to users (Bardino: paragraph[0003]).

However, Park et al., Bardino, and Gouyet do not appear to explicitly teach the limitation of 
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine.


Roe et al. teaches the limitation of:
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine (related keywords 303 are preferably selected on the bases that if the related keyword 103 were incorporated into the website, the related keyword 103 would help a search engine correctly categorize the website 103 and/or possibly rank the website 103 higher than if the website 103 did not have the related keyword 303 incorporated, Roe et al. [0025]; the “related keyword” is the “secondary keyword” that would increase the ranking of the website (i.e. targeted landing page) if included).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Bardino, Gouyet, and Park et al. with the features taught by Roe et al. as the inclusion of the secondary keyword into the search engine can help narrow down the search results, filtering out websites that may have been irrelevant and presenting the targeted website as a search result closer to the top.

Regarding claim 16, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 15 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that the instructions are configured for:
adding a secondary keyword of the one or more secondary keywords to the targeted landing page if inclusion of the secondary keyword in the targeted landing webpage meets one or more predetermined criterion (Search Engine Optimization (SEO) is the process of analyzing search engines and their algorithms to identify the factors used by the search engine to determine website 103 relevancy, and using those factors to improve a website's 103 ranking, and therefore obtain a more prominent placement on the search engine results webpage, Roe et al. [0019]; the “factors” are the “predetermined criterion” for determining the process of improving the website’s (i.e. targeted landing webpage) ranking such as including the secondary keyword) indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine (optimizing a website 103 for improved SEO ranking may include editing its content, HTML, metadata, and/or associated code to increase its relevance to specific keywords, Roe et al. [0019]; the function of “editing content of a website” is synonymous to “including the secondary keyword in the targeted landing page”).

Regarding claim 17, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 15 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “targeted landing page”);
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “landing pages of the one or more third-party entities”); and
processing the secondary keyword as having a higher confidence criterion when Z1 < Z2 (based on the data from the user-defined template traffic, the estimated visit module 170 can multiply the number of estimated visits based on a sampling of keywords appearing at a higher frequency within the webpage, or groups of webpages, by the CTR to determine an estimated number of visits to the website that result from secured searches of the keyword … the sampling of keywords may be used by the ranking module 160 to determine the rank or position of the entity's website for the sampling of keywords, Park et al. [0043]; although there is no explicit recitation of a comparison of frequencies, it is inherent because a ranking system of a website based on keywords is taught so the ranks can be compared to determine if the website should include more of the secondary keyword throughout the content to increase ranking (see Roe et al. [0025] for teaching the inclusion of the secondary keyword to increase the targeted landing page ranking)).

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2013/0173574) in view of Gouyet et al. (U.S. Patent Application Publication 2013/0046747; hereinafter: Gouyet) and further in view of Bordino et al. (U.S. Patent Application Publication 2015/0052126; hereinafter: Bordino) and further in view of Roe et al. (U.S. Patent Application Publication 2015/0088846) in view of Sampath-Kumar et al. (U.S. Patent No. 8,869,019).

Regarding claim 5, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 1 as outlined above.  However, Park-Bardino-Gouyet-Roe fails to teach an inverse document frequency and a threshold, and thus fails to teach the limitations of claim 5.
Sampath-Kumar et al. teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining an inverse document frequency for the secondary keyword (the optimization server 110 determines a relevancy value for each of the generated n-grams … determining a relevancy value for each of the generated n-grams includes performing a term frequency-inverse document frequency (TF-IDF) on each of the generated n-grams for the customer website … the TF-IDF analysis is also done for each of the competitors of the customer website, Sampath-Kumar et al. col. 7 lines 46-56); and
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value (if the TF-IDF value of a particular n-gram is below a threshold, which may be configurable by the website owner, that n-gram may be not be used in some optimization techniques described herein or may be weighed lower than n-grams that have a TF-IDF value above the threshold, Sampath-Kumar et al. col. 7 lines 56-61).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Sampath-Kumar et al. as the inverse document frequency technique helps in determining the relevancy of a keyword to the website and the threshold assists in making a determination of whether or not to include that keyword in the contents of the website to increase its ranking in a search engine.

Regarding claim 6, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 1 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that determining whether inclusion of a secondary keyword of  the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “targeted landing page”).
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “landing pages of the one or more third-party entities”).
However, Park-Bardino-Gouyet-Roe fails to teach an inverse document frequency and a threshold, and thus fails to teach the limitations of if a difference Z2 - Z1 is greater than a predetermined threshold, determining an inverse document frequency for the secondary keyword, comparing the inverse document frequency of the secondary keyword to a predetermined threshold value, and adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value.
Sampath-Kumar et al. teaches the remaining limitations of:
if a difference Z2 - Z1 is greater than a predetermined threshold (determining a relevancy value for each of the generated n-grams includes determining a raw count for each of those n-grams on content of the website that is being optimized and all of the other competitor websites … if the count is below the threshold, then that n-gram may not be used in some optimization techniques described herein or may be weighed lower than n-grams whose count is above this threshold, Sampath-Kumar et al. col. 8 lines 8-27; the “raw count” is both the frequency of Z2 and Z1 and although a comparison is not explicitly stated, it is inherent because the raw count is done for both the website being optimized (i.e. Z1) and all other competitor websites (i.e. Z2) and can thus be compared to see if a threshold is exceeded),
determining an inverse document frequency for the secondary keyword (the optimization server 110 determines a relevancy value for each of the generated n-grams … determining a relevancy value for each of the generated n-grams includes performing a term frequency-inverse document frequency (TF-IDF) on each of the generated n-grams for the customer website … the TF-IDF analysis is also done for each of the competitors of the customer website, Sampath-Kumar et al. col. 7 lines 46-56);
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value (if the TF-IDF value of a particular n-gram is below a threshold, which may be configurable by the website owner, that n-gram may be not be used in some optimization techniques described herein or may be weighed lower than n-grams that have a TF-IDF value above the threshold, Sampath-Kumar et al. col. 7 lines 56-61); and
adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value (determining a relevancy value for each of the generated n-grams includes determining a raw count for each of those n-grams on content of the website that is being optimized and all of the other competitor websites … if the count is below the threshold, then that n-gram may not be used in some optimization techniques described herein or may be weighed lower than n-grams whose count is above this threshold, Sampath-Kumar et al. col. 8 lines 8-27; although this indicates that the secondary keyword is not used, it can be modified because the combination of Park-Roe teaches website editing, which includes incorporating keywords into a webpage (see Roe et al. [0025]) and can be combined with the techniques of Sampath-Kumar et al. because doing so would increase the inverse document frequency of the keyword in the webpage).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Sampath-Kumar et al. as the inverse document frequency technique helps in determining the relevancy of a keyword to the website and the threshold assists in making a determination of whether or not to include that keyword in the contents of the website to increase its ranking in a search engine.  Additionally, the threshold technique taught by Sampath-Kumar et al. can be combined with the keyword inclusion technique taught by Park-Bardino-Gouyet-Roe oe (see Roe et al. [0025]) because being below the threshold would indicate that the keyword does not have a strong relevancy within the webpage and editing that webpage to incorporate the keyword would increase the inverse document frequency value and also the ranking of the webpage within the search results.

Regarding claim 12, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 8 as outlined above.  However, Park-Bardino-Gouyet-Roe fails to teach an inverse document frequency and a threshold, and thus fails to teach the limitations of claim 12.
Sampath-Kumar et al. teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining an inverse document frequency for the secondary keyword (the optimization server 110 determines a relevancy value for each of the generated n-grams … determining a relevancy value for each of the generated n-grams includes performing a term frequency-inverse document frequency (TF-IDF) on each of the generated n-grams for the customer website … the TF-IDF analysis is also done for each of the competitors of the customer website, Sampath-Kumar et al. col. 7 lines 46-56); and
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value (if the TF-IDF value of a particular n-gram is below a threshold, which may be configurable by the website owner, that n-gram may be not be used in some optimization techniques described herein or may be weighed lower than n-grams that have a TF-IDF value above the threshold, Sampath-Kumar et al. col. 7 lines 56-61).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Sampath-Kumar et al. as the inverse document frequency technique helps in determining the relevancy of a keyword to the website and the threshold assists in making a determination of whether or not to include that keyword in the contents of the website to increase its ranking in a search engine.

Regarding claim 13, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 8 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “targeted landing page”).
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “landing pages of the one or more third-party entities”).
However, Park-Bardino-Gouyet-Roe ails to teach an inverse document frequency and a threshold, and thus fails to teach the limitations of if a difference Z2 - Z1 is greater than a predetermined threshold, determining an inverse document frequency for the secondary keyword, comparing the inverse document frequency of the secondary keyword to a predetermined threshold value, and adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value.
Sampath-Kumar et al. teaches the remaining limitations of:
if a difference Z2 - Z1 is greater than a predetermined threshold (determining a relevancy value for each of the generated n-grams includes determining a raw count for each of those n-grams on content of the website that is being optimized and all of the other competitor websites … if the count is below the threshold, then that n-gram may not be used in some optimization techniques described herein or may be weighed lower than n-grams whose count is above this threshold, Sampath-Kumar et al. col. 8 lines 8-27; the “raw count” is both the frequency of Z2 and Z1 and although a comparison is not explicitly stated, it is inherent because the raw count is done for both the website being optimized (i.e. Z1) and all other competitor websites (i.e. Z2) and can thus be compared to see if a threshold is exceeded),
determining an inverse document frequency for the secondary keyword (the optimization server 110 determines a relevancy value for each of the generated n-grams … determining a relevancy value for each of the generated n-grams includes performing a term frequency-inverse document frequency (TF-IDF) on each of the generated n-grams for the customer website … the TF-IDF analysis is also done for each of the competitors of the customer website, Sampath-Kumar et al. col. 7 lines 46-56);
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value (if the TF-IDF value of a particular n-gram is below a threshold, which may be configurable by the website owner, that n-gram may be not be used in some optimization techniques described herein or may be weighed lower than n-grams that have a TF-IDF value above the threshold, Sampath-Kumar et al. col. 7 lines 56-61); and
adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value (determining a relevancy value for each of the generated n-grams includes determining a raw count for each of those n-grams on content of the website that is being optimized and all of the other competitor websites … if the count is below the threshold, then that n-gram may not be used in some optimization techniques described herein or may be weighed lower than n-grams whose count is above this threshold, Sampath-Kumar et al. col. 8 lines 8-27; although this indicates that the secondary keyword is not used, it can be modified because the combination of Park-Roe teaches website editing, which includes incorporating keywords into a webpage (see Roe et al. [0025]) and can be combined with the techniques of Sampath-Kumar et al. because doing so would increase the inverse document frequency of the keyword in the webpage).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Sampath-Kumar et al. as the inverse document frequency technique helps in determining the relevancy of a keyword to the website and the threshold assists in making a determination of whether or not to include that keyword in the contents of the website to increase its ranking in a search engine.  Additionally, the threshold technique taught by Sampath-Kumar et al. can be combined with the keyword inclusion technique taught by Park-Bardino-Gouyet-Roe (see Roe et al. [0025]) because being below the threshold would indicate that the keyword does not have a strong relevancy within the webpage and editing that webpage to incorporate the keyword would increase the inverse document frequency value and also the ranking of the webpage within the search results.

Regarding claim 18, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 15 as outlined above.  However, Park-Bardino-Gouyet-Roe fails to teach an inverse document frequency and a threshold, and thus fails to teach the limitations of claim 18.
Sampath-Kumar et al. teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining an inverse document frequency for the secondary keyword (the optimization server 110 determines a relevancy value for each of the generated n-grams … determining a relevancy value for each of the generated n-grams includes performing a term frequency-inverse document frequency (TF-IDF) on each of the generated n-grams for the customer website … the TF-IDF analysis is also done for each of the competitors of the customer website, Sampath-Kumar et al. col. 7 lines 46-56); and
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value (if the TF-IDF value of a particular n-gram is below a threshold, which may be configurable by the website owner, that n-gram may be not be used in some optimization techniques described herein or may be weighed lower than n-grams that have a TF-IDF value above the threshold, Sampath-Kumar et al. col. 7 lines 56-61).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Sampath-Kumar et al. as the inverse document frequency technique helps in determining the relevancy of a keyword to the website and the threshold assists in making a determination of whether or not to include that keyword in the contents of the website to increase its ranking in a search engine.

Regarding claim 19, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 15 as outlined above.  Further, Park-Bardino-Gouyet-Roe teaches that determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “targeted landing page”).
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities (the deep index engine 108 may then analyze the data to identify additional search terms that may be relevant for each webpage … this analysis may include conducting a keyword frequency search … the deep index engine 108 may be configured to surface additional search terms for relation to the webpages of the website … these additional search terms and opportunities are identified and targeted in any channel (e.g., SEO, paid search, social networks, etc.), Park et al. [0035]; the “additional search term” is the “secondary keyword” and the analysis includes a keyword frequency search being conducted on each webpage, so that means this includes a keyword frequency analysis on the “landing pages of the one or more third-party entities”).
However, Park-Gouyet-Roe fails to teach an inverse document frequency and a threshold, and thus fails to teach the limitations of if a difference Z2 - Z1 is greater than a predetermined threshold, determining an inverse document frequency for the secondary keyword, comparing the inverse document frequency of the secondary keyword to a predetermined threshold value, and adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value.
Sampath-Kumar et al. teaches the remaining limitations of:
if a difference Z2 - Z1 is greater than a predetermined threshold (determining a relevancy value for each of the generated n-grams includes determining a raw count for each of those n-grams on content of the website that is being optimized and all of the other competitor websites … if the count is below the threshold, then that n-gram may not be used in some optimization techniques described herein or may be weighed lower than n-grams whose count is above this threshold, Sampath-Kumar et al. col. 8 lines 8-27; the “raw count” is both the frequency of Z2 and Z1 and although a comparison is not explicitly stated, it is inherent because the raw count is done for both the website being optimized (i.e. Z1) and all other competitor websites (i.e. Z2) and can thus be compared to see if a threshold is exceeded),
determining an inverse document frequency for the secondary keyword (the optimization server 110 determines a relevancy value for each of the generated n-grams … determining a relevancy value for each of the generated n-grams includes performing a term frequency-inverse document frequency (TF-IDF) on each of the generated n-grams for the customer website … the TF-IDF analysis is also done for each of the competitors of the customer website, Sampath-Kumar et al. col. 7 lines 46-56);
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value (if the TF-IDF value of a particular n-gram is below a threshold, which may be configurable by the website owner, that n-gram may be not be used in some optimization techniques described herein or may be weighed lower than n-grams that have a TF-IDF value above the threshold, Sampath-Kumar et al. col. 7 lines 56-61); and
adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value (determining a relevancy value for each of the generated n-grams includes determining a raw count for each of those n-grams on content of the website that is being optimized and all of the other competitor websites … if the count is below the threshold, then that n-gram may not be used in some optimization techniques described herein or may be weighed lower than n-grams whose count is above this threshold, Sampath-Kumar et al. col. 8 lines 8-27; although this indicates that the secondary keyword is not used, it can be modified because the combination of Park-Roe teaches website editing, which includes incorporating keywords into a webpage (see Roe et al. [0025]) and can be combined with the techniques of Sampath-Kumar et al. because doing so would increase the inverse document frequency of the keyword in the webpage).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Sampath-Kumar et al. as the inverse document frequency technique helps in determining the relevancy of a keyword to the website and the threshold assists in making a determination of whether or not to include that keyword in the contents of the website to increase its ranking in a search engine.  Additionally, the threshold technique taught by Sampath-Kumar et al. can be combined with the keyword inclusion technique taught by Park-Bardino-Gouyet-Roe (see Roe et al. [0025]) because being below the threshold would indicate that the keyword does not have a strong relevancy within the webpage and editing that webpage to incorporate the keyword would increase the inverse document frequency value and also the ranking of the webpage within the search results.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2013/0173574) in view of Gouyet et al. (U.S. Patent Application Publication 2013/0046747; hereinafter: Gouyet) and further in view of Bordino et al. (U.S. Patent Application Publication 2015/0052126; hereinafter: Bordino) and further in view of Roe et al. (U.S. Patent Application Publication 2015/0088846) and further in view of Csomai et al. (U.S. Patent Application Publication 2010/0145678; hereinafter: Csomai) 

Regarding claim 7, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 1 as outlined above.  Further, Park-Roe teaches that identifying at least one secondary keyword semantically related to the primary keyword comprises:
However, Park-Bardino-Gouyet-Roe fails to teach the limitation of executing an extended Lesk analysis on the scraped content of the one or more higher-ranking webpages.
.
Csomai et al. teaches the limitation of:
executing an extended Lesk analysis on the scraped content of the one or more higher-ranking webpages (the first disambiguation method uses a knowledge-based approach, which relies exclusively on information drawn from the definitions provided by the sense inventory … this method is inspired by the Lesk algorithm [Lesk, 1986], and attempts to identify the most likely meaning for a word in a given context based on a measure of contextual overlap between the dictionary definitions of the ambiguous word, Csomai et al. [0103]; see also Csomai et al. [0107] which teaches data extraction (keyword extraction) and applying the above techniques (i.e. word sense disambiguation)).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Csomai et al. as the Lesk algorithm will determine the meaning of the data, such as keywords, within the context of the webpage, and make a determination if the keyword is related to the primary keyword and usable in a search engine.

Regarding claim 14, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 8 as outlined above.   Further, Park-Bardino-Gouyet-Roe teaches that identifying at least one secondary keyword semantically related to the primary keyword comprises:
However, Park-Bardino-Gouyet-Roe fails to teach the limitation of executing an extended Lesk analysis on the scraped content of the one or more higher-ranking webpages.

Csomai et al. teaches the limitation of:
executing an extended Lesk analysis on the scraped content of the one or more higher-ranking webpages (the first disambiguation method uses a knowledge-based approach, which relies exclusively on information drawn from the definitions provided by the sense inventory … this method is inspired by the Lesk algorithm [Lesk, 1986], and attempts to identify the most likely meaning for a word in a given context based on a measure of contextual overlap between the dictionary definitions of the ambiguous word, Csomai et al. [0103]; see also Csomai et al. [0107] which teaches data extraction (keyword extraction) and applying the above techniques (i.e. word sense disambiguation)).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Csomai et al. as the Lesk algorithm will determine the meaning of the data, such as keywords, within the context of the webpage, and make a determination if the keyword is related to the primary keyword and usable in a search engine.

Regarding claim 20, Park-Bardino-Gouyet-Roe discloses all the features with respect to claim 15 as outlined above.  Further, Park-Roe teaches that identifying at least one secondary keyword semantically related to the primary keyword comprises:
web scraping data from the landing pages of the one or more third-party entities (the website computing system 128 can obtain SEO data from the search engine result webpages 152 by accessing the search engine website 150 through a web server, Park et al. [0040]; the estimated visit module 170 can obtain data from the ranking module 160 and the webpages 152, Park et al. [0042]; the method 212 may include the steps of obtaining the keywords used in a secured search that resulted in a visit to a webpage (block 220), Park et al. [0047]; various types of data are shown as being obtained (i.e. web scraping) from the various webpages (i.e. landing pages)).
However, Park-Roe fails to teach the limitation of executing an extended Lesk analysis on the scraped data.
Csomai et al. teaches the limitation of:
executing an extended Lesk analysis on the scraped data (the first disambiguation method uses a knowledge-based approach, which relies exclusively on information drawn from the definitions provided by the sense inventory … this method is inspired by the Lesk algorithm [Lesk, 1986], and attempts to identify the most likely meaning for a word in a given context based on a measure of contextual overlap between the dictionary definitions of the ambiguous word, Csomai et al. [0103]; see also Csomai et al. [0107] which teaches data extraction (keyword extraction) and applying the above techniques (i.e. word sense disambiguation)).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Park-Bardino-Gouyet-Roe with the features taught by Csomai et al. as the Lesk algorithm will determine the meaning of the data, such as keywords, within the context of the webpage, and make a determination if the keyword is related to the primary keyword and usable in a search engine.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        October 22, 2021


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000